                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO

CITY OF BOISE CITY, a municipal
corporation
            Plaintiff,                             Case No. 1:19-CV-049-BLW

       v.                                          MEMORANDUM DECISION
                                                   AND ORDER
RAUL MENDEZ,
        Defendant.


                                   INTRODUCTION

       The Court has before it a motion to reconsider filed by defendant Mendez. The

motion is fully briefed and at issue. For the reasons explained below, the Court will deny

the motion.

                                       ANALYSIS

       The City of Boise filed a claim against plaintiff Mendez in the Ada County Small

Claims Court for “[f]ailure to pay [your] mandatory sewer services provided by the City

of Boise pursuant to Boise City Code § 8-11.” Mendez removed the case to this Court

and the City responded by filing a motion to remand.

       The Court granted the motion to remand, holding that it lacked subject matter

jurisdiction. Because a defendant may remove a case under 28 U.S.C. § 1441(b) only if

the case could originally have been filed in federal court, whether removal jurisdiction

exists must be determined by reference to the “well-pleaded complaint.” Merrell Dow

Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 808 (1986). Absent diversity – and
there is no diversity here – federal question jurisdiction is required. Caterpillar Inc. v.

Williams, 482 U.S. 386, 392 (1987). “[I]t is now settled law that a case may not be

removed to federal court on the basis of a federal defense, including the defense of pre-

emption, even if the defense is anticipated in the plaintiff’s complaint, and even if both

parties concede that the federal defense is the only question truly at issue.” Id. at 393.

       Here, the City’s claim for payment of a sewer fee pursuant to the City Code raises

no federal question on its face. While Mendez alleges constitutional defenses to the

City’s claim, such defenses cannot be the basis for a removal to federal court under

Caterpillar. For these reasons, the Court granted the motion to remand.

       In his motion to reconsider, Mendez argues that the Court should have remanded

only the sewer fee dispute and retained jurisdiction over Mendez’s constitutional

challenges to the fee. However, Caterpillar is clear that the entire case must be

remanded. Mendez is free to file suit directly in federal court but has no right to remove

a portion of an unremovable case. The motion to reconsider will be denied.

                                          ORDER

       In accordance with the Memorandum Decision above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion to reconsider

(docket no. 10) is DENIED.
DATED: October 3, 2019


_________________________
B. Lynn Winmill
U.S. District Court Judge
